DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 - 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 7 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “approximately” renders “body temperature in a healthy state” and “sensing capacitance value of the respiratory tract in the healthy state” indefinite, because while Applicant’s specification gives an example of a single normal temperature value at [0017], it does not disclose what range of values would fall under “approximately,” nor does it disclose what range of values would be suitable for a capacitance value of a respiratory tract in a healthy state.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 2, 5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170172519 A1 to Stergiou, et al. (hereinafter Stergiou) in view of US 4784162 A to Ricks, et al. (hereinafter Ricks).
Regarding claim 1, Stergiou teaches a physiological sensing system [abstract], comprising:
A wearable device (102) [0026] (Fig 7), comprising:
a sensing module [0029, 0041], configured to sense a body temperature signal of a user [0048], sense a capacitance sensing signal of the respiratory tract [0042], and sense an activity status (locomotion) of the user [0029, 0039]; and
a processor (control logic 204) [0054 – 0055] (Fig 2), coupled to the sensing module [0028, 0054 – 0055], and configured to sample (data sampling rate) the body temperature signal, the audio signal and the activity status to generate a sampled body temperature signal, and a sampled activity status and generate a sampled sensing capacitance value according to the capacitance sensing signal [0042, 0075] (Fig 2); and
an electronic device (remote computing device 108) [0026] (Fig 1), configured to communicate with the wearable device to receive the sampled body temperature signal, the sampled sensing capacitance value and the sampled activity status and determine a physiological status of the user in response to the sampled body temperature signal, the sampled sensing capacitance value and the sampled activity status ([0026 – 0028], the different devices are configured to communicate data to each other and estimate a physiological COPD status based on the shared data) (Fig 1).
However, Stergiou does not teach the sensing module is configured to sense an audio signal of respiratory tract of the user; and
The processor is configured to sample the audio signal; and
The electronic device is configured to receive the sampled audio signal and determine a physiological status of the user in response to the sampled audio signal.
Ricks teaches a sensing module (breath-sound microphone 14) is configured to sense an audio signal of respiratory tract of the user [col 2, ln 16 - 19] (Fig 2); and
A processor (circuit pack 100) is configured to sample the audio signal ([col 3, ln 30 – 39; col 4, ln 17 – 22; and col 4, ln 47 - 51], circuit pack 100 samples the audio signal by sequentially multiplexing all sensing signals using multiplexer 30) (Fig 1); and
An electronic device (base station 44 and additional peripheral devices) is configured to receive the sampled audio signal and determine a physiological status of the user (diagnostic) in response to the sampled audio signal [col 4, ln 10 – 16 and col 7, ln 48 - 60] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou to have the sensing module is configured to sense an audio signal of respiratory tract of the user; and
The processor is configured to sample the audio signal; and
The electronic device is configured to receive the sampled audio signal and determine a physiological status of the user in response to the sampled audio signal, because many different sensors can predictably be used to evaluate COPD, as recognized by Stergiou [0048].

Regarding claim 2, Stergiou in view of Ricks teach the limitations of claim 1, and Stergiou further the sensing module comprises:
a temperature sensor [0048], configured to continuously sense the body temperature signal [0048];
a capacitance sensor [0042], configured to continuously sense the capacitance value [0042]; and
an activity sensor (locomotion sensor) [0029, 0039], configured to continuously sense the activity status [0029, 0039].
However, Stergiou does not teach an audio sensor, configured to continuously sense the audio signal.
Ricks teaches an audio sensor (breath-sound microphone 14) [col 2, ln 16 - 19] (Fig 2), configured to continuously sense the audio signal [col 2, ln 16 - 19].
As explained in the analysis of claim 1, Ricks teaches the audio sensor senses the audio signal.

Regarding claim 5, Stergiou in view of Ricks teach the limitations of claim 1, and Stergiou further teaches the processor is further configured to:
filter the sampled sensing capacitance value to filter out noises [0060].
However, Stergiou does not teach filtering the sampled audio signal to filter out signals outside a preset frequency range.
Ricks teaches filtering a sampled audio signal (using a band pass filter) to filter out signals outside a preset frequency range (300 – 900 Hz) [col 5, ln 56 – col 6, ln 3].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou to filter the sampled audio signal to filter out signals outside a preset frequency range, because doing so would predictably help filter out noise that is not related to breathing.

Regarding claim 12, Stergiou in view of Ricks teach the limitations of claim 1, and Stergiou further teaches the wearable device (102) [0090] further comprises:
a power module (comprising a battery) [0090], coupled to the wearable device [0090], and configured to provide at least one driving power for driving the sensing module and the processor [0031, 0090].

Claim(s) 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks as applied to claim 2 above, and further in view of JP 2003275185 A to Yanaga.
Regarding claim 3, Stergiou in view of Ricks teach the limitations of claim 2, however they do not teach the wearable device further comprises:
a plurality of capacitance detecting electrodes, coupled to the capacitance sensor, the capacitance sensor receiving the capacitance sensing signal through the capacitance detecting electrodes.
Yanaga teaches a wearable device ([0004], second paragraph) comprising:
a plurality of capacitance detecting electrodes (non-contact electrodes 7) [pg 3, last paragraph and pg 5, first paragraph], coupled to a capacitance sensor [pg 5, first paragraph], the capacitance sensor receiving the capacitance sensing signal through the capacitance detecting electrodes [pg 5, first paragraph].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks combination to have the wearable device further comprises:
a plurality of capacitance detecting electrodes, coupled to the capacitance sensor, the capacitance sensor receiving the capacitance sensing signal through the capacitance detecting electrodes, because many different sensors can predictably be used to evaluate COPD, as recognized by Stergiou [0048].

Regarding claim 4, Stergiou in view of Ricks, in further view of Yanaga teach the limitations of claim 3, and Stergiou further teaches the wearable device (702) is designed to include a first portion (such as the left half of a belt) and a second portion (such as a right half of a belt), the first portion extends along a first direction (such as a left direction) [0103] (Fig 7), the second portion extends along a second direction  different from the first direction (such as a right direction) [0103] (Fig 7).
However, Stergiou in view of Ricks, in further view of Yanaga do not teach the capacitance detecting electrodes are disposed in the first portion, and the temperature sensor is disposed in the second portion and away from the first portion.
However, there is no evidence that disposing the capacitance detecting electrodes on Yanaga in a different portion away from Stergiou’s temperature sensor on Stergiou’s chest band significantly modifies the operation of the device (MPEP 2144.04, VI., C.), because the temperature sensor could be positioned anywhere on the chest band relative to the capacitance detecting electrodes without significantly impeding its ability to measure body temperature or significantly impeding the capacitance detecting electrodes from measuring capacitance. Therefore, it would have been obvious to one of ordinary skill in the art to modify Stergiou to have the capacitance detecting electrodes are disposed in the first portion, and the temperature sensor is disposed in the second portion and away from the first portion.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks as applied to claim 1 above, and further in view of US 3433217 A to Rieke.
Regarding claim 6, Stergiou in view of Ricks teach the limitations of claim 1, however they do not teach the processor is further configured to calculate, according to the capacitance sensing signal, the sampled sensing capacitance value corresponding to an equivalent capacitance value generated by an alveolar status in the respiratory tract.
Rieke teaches calculating, according to a capacitance sensing signal [col 3, ln 81 – col 4, ln 5], a sampled sensing capacitance value corresponding to an equivalent capacitance value generated by an alveolar status in the respiratory tract [col 7, ln 26 – 44].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks combination to have the processor is further configured to calculate, according to the capacitance sensing signal, the sampled sensing capacitance value corresponding to an equivalent capacitance value generated by an alveolar status in the respiratory tract, because doing so would predictably enable the device to monitor a significant pulmonary ventilation function, as recognized by Rieke [col 2, ln 69 – col 3, ln 12].

Claim(s) 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks, in further view of Rieke as applied to claim 6 above, and still further in view of US 20140316192 A1 to de Zambotti, et al. (hereinafter de Zambotti).
Regarding claim 7, Stergiou in view of Ricks, in further view of Rieke teach the limitations of claim 6, however they do not teach the electronic device is further configured to generate an initial body temperature value and an initial capacitance value (from a piezoelectric band),
the initial body temperature value is approximately equal to a body temperature in a healthy state, and
the initial capacitance value is approximately equal to the sensing capacitance value of the respiratory tract in the healthy state.
De Zambotti teaches an electronic device is configured to generate an initial (baseline) body temperature value and an initial capacitance value (from a piezoelectric band) [0010, 0028, 0031],
the initial body temperature value is approximately equal to a body temperature in a healthy (baseline) state ([0028 and 0031], physiological parameters can be measured during an initial baseline, which is their normal state of “health”), and
the initial capacitance value is approximately equal to the sensing capacitance value of the respiratory tract in the healthy (“normal”) state [0010].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks combination to have the electronic device is further configured to generate an initial body temperature value and an initial capacitance value (from a piezoelectric band),
the initial body temperature value is approximately equal to a body temperature in a healthy state, and
the initial capacitance value is approximately equal to the sensing capacitance value of the respiratory tract in the healthy state, because doing so would predictably enable the device to establish a physiological baseline for a patient, as recognized by de Zambotti [0031].

Regarding claim 8, Stergiou in view of Ricks, in further view of Rieke, in still further view of de Zambotti teach the limitations of claim 7, and Stergiou further teaches the electronic device is further configured to:
record the sampled body temperature signal [0048].
However, Stergiou in view of Ricks do not teach provide an alert message when a body temperature value of the sampled body temperature signal rises to be higher than the initial body temperature value by a preset value.
Rieke teaches providing an alert message when a body temperature value of a sampled body temperature signal rises to be higher than the initial body temperature value by a preset value (prescribed limits) [col 2, ln 69 – col 3, ln 11].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks/Rieke/de Zambotti combination to have the electronic device further configured to provide an alert message when a body temperature value of a sampled body temperature signal rises to be higher than the initial body temperature value by a preset value, because doing so would predictably enable the device to summon help when an abnormal condition is detected, as recognized by Rieke [col 2, ln 69 – col 3, ln 11].

Regarding claim 9, Stergiou in view of Ricks, in further view of Rieke, in still further view of de Zambotti teach the limitations of claim 7, however Stergiou in view of Ricks do not teach the electronic device is further configured to:
record the sampled sensing capacitance value, and
provide an alert message when the sampled sensing capacitance value rises to be higher than the initial capacitance value by a preset value.
Rieke teaches recording the sampled sensing capacitance value [col 2, ln 69 – col 3, ln 5], and
provide an alert message when the sampled sensing capacitance value rises to be higher than an initial capacitance value by a preset value (prescribed limits) [col 2, ln 69 – col 3, ln 5].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks/Rieke/de Zambotti combination to have the electronic device is further configured to:
record the sampled sensing capacitance value, and
provide an alert message when the sampled sensing capacitance value rises to be higher than the initial capacitance value by a preset value, because doing so would predictably enable the device to summon help when an abnormal condition is detected, as recognized by Rieke [col 2, ln 69 – col 3, ln 5].

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks as applied to claim 1 above, and further in view of US 20120272955 A1 to Cool, et al. (hereinafter Cool).
Regarding claim 10, Stergiou in view of Ricks teach the limitations of claim 1, and Ricks further teaches the electronic device is further configured to:
record the sampled audio signal (using breath-sound microphone 14) [col 2, ln 16 - 19] (Fig 2).
The audio sensing module of Ricks has already been incorporated into the obviousness combination, as explained in the prior art rejection of claim 1.
However, Stergiou in view of Ricks do not teach provide an alert message when a frequency of a sampled audio signal rises to be a preset frequency.
Cool teaches provide an alert message when a frequency of a sampled audio signal rises to be a preset frequency ([0068, 0072], when an audio output rises to a preset level or choke threshold, a suction pump and/or nebulizer is triggered to clear a patient’s blocked airway, then an alert message is provided to notify a user that the system is suctioning and/or nebulizing).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou in view of Ricks to provide an alert message when a frequency of a sampled audio signal rises to be a preset frequency, because doing so would help notify a user when a patient’s airway becomes blocked and needs treatment, as recognized by Cool [0068, 0072].

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks as applied to claim 1 above, and further in view of WO 2017032873 A2 to Shouldice.
Regarding claim 11, Stergiou in view of Ricks teach the limitations of claim 1, and Stergiou further teaches the wearable device communicates with the electronic device by Bluetooth [0027].
However, Stergiou in view of Ricks do not specifically teach communicating using Bluetooth low energy.
Shouldice teaches communicating using Bluetooth low energy [124].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks combination to communicate using Bluetooth low energy, because doing so would predictably provide low power communications, as recognized by Shouldice [124].

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stergiou in view of Ricks as applied to claim 12 above, and further in view of US 20160192856 A1 to Lee.
Regarding claim 13, Stergiou teaches the power module comprises:
a power input port (USB port) [0090], configured to receive an external power (such as from dock computing device 106) [0031, 0090];
a charger (comprising charging logic 230) [0090], coupled to the power input port [0090], and configured to convert the external power into a charging power [0090]; 
a battery [0090], coupled to the charger [0090], and configured to store the charging power [0090].
However, Stergiou in view of Ricks do not teach a power converter, coupled to the charger and the battery, and configured to convert the charging power into the at least one driving power; and
a button, coupled to the power converter, and operated to control operations of the power converter.
Lee teaches a power converter (reset detection circuit 420) [0063] (Fig 6), coupled to a charger (340) and a battery (310) [0063] (Fig 6), and configured to convert the charging power into the at least one driving power ([0063, 0065], for converting a driving signal received from battery charging circuit 340 for driving a microcontroller 302); and
a button (reset button) [0063], coupled to the power converter ([0063 – 0064], reset detection circuit 420 is configured to be coupled to the reset button such that it detects a reset signal generated in response to the reset button being pressed), and operated to control operations of the power converter ([0063 – 0064], reset button can be operated to cause the reset detection circuit to reset microcontroller 302) (Fig 6).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stergiou of the Stergiou/Ricks combination to have a power converter, coupled to the charger and the battery, and configured to convert the charging power into the at least one driving power; and
a button, coupled to the power converter, and operated to control operations of the power converter, because doing so would predictably enable a user to manually reset the sensing module if it gets stuck in an operational loop, crashes or otherwise malfunctions, as recognized by Lee [0062].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 108309239 A is mentioned because it discloses a device that uses acoustic and temperature sensors to determine a respiratory condition. JP 2003275185 A is mentioned because it discloses a device that uses capacitive and temperature sensors to determine a respiratory condition. DE 212020000509 U1 is mentioned because it has respiratory electrodes and a temperature sensor disposed on two different portions extending in two different directions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791